1

2

3

4

5

6

7

8

9

10

11

12

13                      UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15

16
     MICHAEL KORMAN, an individual,             Case No. 8:18-cv-00024-AG-KES
17
                       Plaintiff,                ORDER GRANTING
18                                               STIPULATION TO DISMISS
                                                 ENTIRE ACTION WITH
19             vs.                               PREJUDICE, PURSUANT TO
                                                 FRCP 41(A)(1)(A)(II)
20
     EXPERIAN INFORMATION
21
     SOLUTIONS INC., is a business
22   entity, form unknown;
     PROGRESSIVE MANAGEMENT
23
     SERVICES, is a business entity, form
24   unknown; USCB AMERICA, is a
25
     business entity, form unknown, and
     DOES 1-10, Inclusive,
26

27                   Defendants.
28


     {00110476;1}


                                                 1
                               ORDER GRANTING STIPULATION TO DISMISS
                                                                       8:18-cv-00024-AG-KES
1
                    Having considered the parties’ Stipulation for Dismissal, the above-entitled

2    action is hereby dismissed in its entirety, with prejudice. Each party to bear their
3    own costs and expenses.
4

5
                    IT IS SO ORDERED.

6
     Dated: March 1, 2019
7                                                      Hon.
                                                         n. Andrew
                                                            Andrrew J. Guilford
8
                                                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00110476;1}


                                                           2
                                         ORDER GRANTING STIPULATION TO DISMISS
                                                                                 8:18-cv-00024-AG-KES
